NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

IN RE MERCEDES-BENZ EMISSIONS Civil Action No. 16-cv-881 (KM) (ESK)
LITIGATION

OPINION

 

JOSEPH A. DICKSON, U.S.M.J.

This matter is before the Court upon three applications by Defendants Daimler AG
(“Daimler”) and Mercedes-Benz USA (“Mercedes”) (collectively, the “Mercedes Defendants”).!
First, the Mercedes Defendants appeal the Special Master’s October 4, 2019 Order & Opinion
compelling the Mercedes Defendants to produce certain personal data identifying likely custodians
of relevant documents. (ECF No. 246). Second, the Mercedes Defendants appeal the Special
Master’s November 4, 2019 Order & Opinion denying a stay of the October 4, 2019 Order &
Opinion pending the disposition of Defendants’ initial appeal, and petition this Court for an
emergency stay of the Special Master’s October 4, 2019 Order & Opinion. (ECF No. 249). Third,
the Mercedes Defendants appeal the Special Master’s November 4, 2019 Order & Opinion (the
“GDPR Ruling”) resolving the parties’ discovery dispute involving the parties’ proposed
Discovery Privacy Orders and the European Union’s (“EU”) General Data Protection Regulation

(“GDPR”). (ECF No. 263). Plaintiffs oppose each of the Mercedes Defendants’ applications.

 

' On November 18, 2019, this case was reassigned to the Honorable Kevin McNulty, U.S.D.J., and
the Honorable Edward S. Kiel, U.S.M.J., for all further proceedings. (ECF No. 262). In light of
the undersigned’s familiarity with the history of this case and the issues on appeal from the Special
Master, and in the interest of judicial economy, and with the approval of Judge McNulty and Judge
Kiel, the undersigned agreed to hear and decide the parties’ pending appeals. (ECF No. 269).
(ECF Nos. 247, 256, 272). The Mercedes Defendants filed a reply in support of two of their
appeals, the appeal of the Special Master’s October 4, 2019 Order & Opinion and the appeal of
the Special Master’s November 4, 2019 GDPR Ruling. (ECF Nos. 258, 272). Pursuant to Federal
Rule of Civil Procedure 78, the Court did not hear oral argument. After carefully considering the
parties’ submissions, and for the reasons stated herein, the Mercedes Defendants’ appeals, (ECF
Nos. 246, 249, 263), are DENIED.
I. BACKGROUND

The Mercedes Defendants’ appeals are the culmination of an ongoing and overarching
dispute over the balancing of Plaintiffs’ discovery needs pursuant to Federal Rule of Civil
Procedure 26 and the Mercedes Defendants’ compliance with privacy regulations pursuant to the
GDPR.

A. The Origins of the Parties’ GDPR Dispute

The GDPR, adopted and implemented by the European Parliament in mid-2016, concerns
the data protection and privacy of all EU citizens. Critical to the present dispute is the GDPR’s
regulation of the transfer of EU citizens’ personal data outside of EU member states, such as
transfer to the U.S. The GDPR broadly defines personal data as “any information relating to an
identified or identifiable natural person.” GDPR Article 4(1).? This broad definition of personal
data inherently includes information like an individual’s name and job title, information that is
generally considered benign in U.S. litigation and must be produced in discovery pursuant to the

Federal Rules of Civil Procedure. As a German company, Daimler is subject to the GDPR.

 

* The full text of the GDPR is publicly available online at https://eur-lex.europa.eu/legal-
content/EN/TXT/?qid=1532348683434 &uri=CELEX:02016R0679-20160504.

2
In June and July of 2019, the parties met and conferred to establish confidentiality and
privacy protections for the exchange of discovery. (ECF No. 246 at 4; ECF No. 256 at 1). While
the parties were able to agree to a Stipulated Discovery Confidentiality Order governing the
confidentiality and disclosure of U.S. data and documents, the parties were not able to agree on a
Discovery Privacy Order governing the confidentiality and disclosure of foreign private data that
may otherwise be subject to certain protections under the GDPR. The parties submitted to the
Special Master competing proposed Data Privacy Orders, each with differing approaches to
discovery that the parties felt best addressed and protected their respective privacy concerns. The
parties also submitted briefing on the issue to the Special Master in July and August of 2019 and
appeared for oral argument before the Special Master in September of 2019. As discussed in
Section IC. below, the Special Master adopted and entered the Plaintiffs’ proposed Discovery
Privacy Order on November 4, 2019. (ECF No. 250).

B. The Custodian Identification Dispute and the Special Master’s October 4,
2019 Order & Opinion

In the midst of the parties briefing the GDPR dispute, Plaintiffs’ filed a letter application
to the Special Master for an Order compelling the Mercedes Defendants to produce basic
information about their custodial and non-custodial sources that have responsive documents and
electronically stored information (“ESI”). (ECF No. 247 at 13; ECF No. 246-5, Ex. D). Plaintiffs
requested information such as organization charts and the names, titles, and dates of employment
for certain groups of employees. (ECF No. 246-5, Ex. D at 3). The Mercedes Defendants objected
to Plaintiffs’ requests as premature, unduly burdensome, and “improperly leapfrogging” the
Special Master’s ruling on the GDPR dispute. (ECF No. 246 at 5).

On October 4, 2019, the Special Master ruled on Plaintiffs’ request for custodial

information and ordered the Mercedes Defendants to provide Plaintiffs, within 30 days:
(1) organization charts, or equivalent information, covering the “relevant period”
for both Mercedes and Daimler;

(2) the identity, by name, title and dates of employment of each current or former
employee with known relevant information;

(3) the identity of each current and former employee, by name and position, whose
job responsibilities included interacting with Bosch regarding the class of vehicles;

and

(4) the identity of each current and former employee, by name and position, whose
job responsibilities included interacting with federal and state regulators.

(ECF No. 244 at 3-4). The Special Master determined that Plaintiffs must be provided this
information “in order to evaluate and engage in a meaningful meet and confer with respect to the
Mercedes Defendants’ proposed custodians.” (Id. at 3). With respect to the Mercedes Defendants’
concerns regarding the GDPR, the Special Master noted that the Mercedes Defendants may
provide the above information pursuant to a protective order that the parties agree on. (Id. at 4, n.
1). Plaintiffs notified the Special Master by email that there was no need for “any additional
protective order” to address GDPR concerns because the Court had already entered a Discovery
Confidentiality Order. (ECF No. 246, Ex. G). The Special Master responded that the “existing
protective order should suffice.” (Id.).

The Mercedes Defendants subsequently appealed the Special Master’s October 4, 2019
Order & Opinion, arguing that: (1) the Special Master’s ruling failed to consider Daimler’s GDPR
obligations and failed to conduct the international comity analysis required by Société Nationale
Industrielle Aérospatiale v. U.S. Dist. Court for S. Dist. of Iowa, 482 U.S. 522 (1987), and (2)
even if the GDPR were not a barrier to production, the compelled information is irrelevant,
overbroad, and outside the scope of permissible discovery under the Federal Rules of Civil

Procedure. (ECF No. 246).
While the appeal was pending, the parties, by way of joint letter dated November 21, 2019,
requested a permanent modification to the Special Master’s October 4, 2019 Order & Opinion.
(ECF No. 268). The Court approved the modification, which required:

the production of only organizational charts (or lists of individuals, with the

department and title of each, to the extent the individuals are not on organizational

charts) for the departments of current and former employees who, based on a

reasonable good-faith search, the Mercedes Defendants have identified as having

information responsive to Plaintiffs’ first, second, and third sets of Requests for

Production.

(ECF No. 270 at 2). The modification thereby narrowed the issues on the first appeal down to one:
“whether the names of certain current and former Daimler AG employees who are European Union
citizens should be produced subject to the Discovery Confidentiality Order or redacted.” (Id.).
This issue remains pending before the Court. In the interim, Plaintiffs agreed that Daimler AG
may temporarily redact the names of current and former employees from the organizational charts
and employee lists it provides to Plaintiffs. (Id. at 2).

C. The Special Master’s November 4, 2019 Orders & Opinions

On November 4, 2019, the Special Master issued a series of rulings related to the parties’
ongoing discovery disputes. (ECF Nos. 250, 251, 252). The Mercedes Defendants appealed two
of those rulings to this Court.

First, the Special Master issued an Order & Opinion denying the Mercedes’ Defendants
application for a stay of the October 4, 2019 Order & Opinion pending this Court’s resolution of
the first appeal. (ECF No. 252). Without a stay, the Mercedes Defendants needed to produce the
unredacted discovery ordered by the Special Master in the October 4, 2019 Order & Opinion by
November 12, 2019. (ECF No. 244 at 4). On November 6, 2019, the Mercedes Defendants

appealed the Special Master’s denial of a stay to this Court and moved to stay the Special Master’s

October 4, 2019 Order & Opinion until this Court could resolve the underlying appeal. (ECF No.
249). In the interests of fairness and judicial economy, the undersigned, by way of Letter Order
dated November 7, 2019, temporarily stayed the Special Master’s October 4, 2019 Order &
Opinion until the parties could fully brief the issues and present their positions on the record at
oral argument. (ECF No. 254). The parties agreed to extend the temporary stay until the Court
resolved the pending appeals. (ECF No. 268 at 2).

Next, the Special Master resolved the parties’ July 2019 discovery dispute discussed in
Section I.A. above by entering Plaintiffs’ proposed Discovery Privacy Order, (ECF No. 251), and
the GDPR Ruling setting forth the legal basis for adopting Plaintiffs proposed Discovery Privacy
Order and the ways it affects the Mercedes Defendants’ GDPR concerns. (ECF No. 251). In the
GDPR Ruling, the Special Master conducted the international comity analysis set forth in Société
Nationale, and found that the factors weighed in favor of disclosing, unredacted:

the names, positions, titles or professional contact information of relevant current

or former employees of any Defendant or third parties identified in relevant,

responsive documents, data, or information produced in discovery in this Action.

The parties will not be prohibited from redacting irrelevant personal information of

an intimate or private nature, or private data that is objectively irrelevant to this

Action.

(Id. at 9). The Special Master opined:

[T]he Discovery Confidentiality Order provision allowing a producing party to

designate and protect as “Highly Confidential” information that the producing party

claims to be Foreign Private Data[,] such as employee names, sufficiently balances

the EU's interest in protecting its citizens private data and the U.S. legal system's

interest in preserving and maintaining the integrity of the broad discovery

provisions set forth in the Federal Rules of Civil Procedure.
(Id. at 8-9).
On November 18, 2019, the Mercedes Defendants appealed the Special Master’s GDPR

Ruling, arguing that providing such information unredacted, even with the Discovery

Confidentiality Order provision in place, renders EU citizens’ private data unprotected and is
contrary to EU law and USS. principles of international comity. (ECF No. 263). This appeal, like
the Mercedes Defendants’ two prior appeals, are fully briefed and ripe for review. However,
because the issues on appeal substantially overlap, and because the Special Master’s comity
analysis goes to the heart of the issues, resolution of the Mercedes Defendants’ appeal of the
Special Master’s GDPR Ruling obviates the need to address the merits of the Mercedes
Defendants’ two prior appeals. The Court will therefore focus its analysis on the Special Master’s
GDPR Ruling, (ECF No. 251), the Mercedes Defendants’ appeal of the GDPR Ruling, (ECF No.
263), and the parties’ related briefing to resolve the instant applications.
Il. DISCUSSION

A. Legal Standard Applicable to the Review of the Special Master’s GDPR
Ruling

The parties disagree on the applicable legal standard to the Court’s review of the Special
Master’s GDPR Ruling. The Mercedes Defendants argue that the Court reviews decisions on non-
dispositive matters by the Special Master in the same manner that it would for a Magistrate
Judge—under the “clearly erroneous or contrary to law” standard. (ECF No. 263-1 at 7). Under
this standard, the Court reviews findings of fact for “clear error,” but reviews de novo any legal
conclusions. Eisai Co. v. Teva Pharm. USA, Inc., 629 F. Supp. 2d 416, 424 (D.N.J. 2009). The
Mercedes Defendants contend that the Special Master misapplied the relevant legal authorities and
standards in the GDPR Ruling, and so the Court should review the Special Master’s legal
conclusions de novo. (ECF No. 263-1 at 7-8). In contrast, Plaintiffs argue that because the
Mercedes Defendants challenge a discovery ruling, and one that implicates international comity,
the Court reviews the GDPR Ruling under the even more deferential abuse of discretion standard.

(ECF No. 272 at 9).
The Court finds that the appropriate standard of review to apply to the Special Master’s
GDPR Ruling is the abuse of discretion standard. Pursuant to the Court’s April 11, 2019 Order
appointing the Special Master, the authority of the Special Master is coextensive with those of a
Magistrate Judge in the District of New Jersey pursuant to Local Civil Rule 72.1. (ECF No. 195
at 7). As such, any appeal of an action or decision made by the Special Master shall be filed with
the Court pursuant to Local Civil Rule 72.1(c)(1). (Id.). In a more recent Opinion, the Honorable
Kevin McNulty, U.S.D.J., set forth the standard of review that the Court applies to an appeal filed
pursuant to Local Civil Rule 72.1(c)(1):

A Magistrate Judge’s decision is to be overturned only when the ruling was clearly

erroneous or contrary to law. The party filing the notice of appeal bears the burden

of demonstrating that the magistrate judge’s decision was clearly erroneous or

contrary to law. A finding is clearly erroneous when although there is evidence to

support it, the reviewing court on the entire evidence is left with the definite and

firm conviction that a mistake has been committed. A ruling is contrary to law if

the Magistrate Judge has misinterpreted or misapplied applicable law.

Where an appeal seeks review of a matter within the exclusive purview of the

Magistrate Judge, such as a discovery dispute, the abuse of discretion standard must

be applied. Where a magistrate judge is authorized to exercise his or her discretion,

the decision will be reversed only for an abuse of discretion.
Virginia St. Fidelco, L.L.C. v. Orbis Prod. Corp., No. 11-2057 (KM) (JBC), 2018 WL 1399304,
at *2 (D.N.J. Mar. 20, 2018) (internal citations and quotations omitted) (applying an abuse of
discretion standard to the Magistrate Judge’s decision to exclude a party’s untimely and non-
compliant expert reports). Judge McNulty also noted that applying “[a]buse of discretion review
... May get us to much the same place” as if the Court applied a “clearly erroneous or contrary to
law” standard. Thompson v. Real Estate Mortg. Network, Inc., No. 11-1494 (KM) (MAH), 2017
WL 1157859, at *1 (D.N.J. Mar. 28, 2017). “{A]s a practical matter, [abuse of discretion review]

incorporates clear-error review of factual issues and plenary review of legal questions.” Id. (citing

Koon v. United States, 518 U.S. 81, 100 (1996)).
Here, the GDPR Ruling is a ruling on discovery, on what personal identifying information
the Mercedes Defendants are prohibited from redacting or permitted to redact in the organizational
charts and employee lists that the Special Master Ordered be produced in the October 4, 2019
Order & Opinion. The GDPR Ruling is within the purview of the Special Master’s authority
pursuant to his appointment. (ECF No. 195 at 7). Additionally, the Special Master undertook an
international comity analysis to arrive at his ruling, which warrants the application of an abuse of
discretion standard. For instance, the United States Court of Appeals for the Third Circuit, when
deciding an appeal from the District Court where the District Court declined to extend international
comity to a Dutch court’s order, applied an abuse of discretion standard, stating that “the grant or
denial of [international] comity is discretionary.” Remington Rand Corp. v. Bus. Sys. Inc., 830
F.2d 1260, 1266 (3d Cir. 1987); see also Royal Park Invs. SA/NV v. HSBC Bank USA, N.A., No.
14-8175 (LGS), 2018 WL 745994, at *1 (S.D.N.Y. Feb. 6, 2018) (recognizing that “(t]he decision
whether to grant comity is ‘within the court’s discretion,’” and thus applying an abuse of discretion
standard to the Magistrate Judge’s ruling that the international comity analysis weighed in favor
of a party producing unredacted documents). Accordingly, the Court will apply an abuse of
discretion standard to the Special Master’s GDPR Ruling.

B. The Special Master Did Not Abuse His Discretion in the GDPR Ruling

Turning now to the issues on appeal, the Court must decide whether, “given [the Mercedes
Defendants’] obligation under U.S. law to produce . . . documents in unredacted form, .
considerations of international comity relieve [the Mercedes Defendants’] of its obligation in light
of the purportedly conflicting [GDPR].” Royal Park Invs. SA/NV, 2018 WL 745994, at *2. The
Special Master ruled that considerations of international comity do not relieve the Mercedes

Defendants of its obligations under U.S. law and that the Discovery Confidentiality Order
provision sufficiently protects unredacted personal data of EU Citizens. (ECF No. 251). Based
on the Special Master’s well-reasoned international comity analysis, this Court agrees and finds
that the Special Master did not abuse his discretion in arriving at his conclusion.

As a threshold matter, in determining whether the compelled discovery at issue is protected
from disclosure under the GDPR, the Court notes that “the party relying on foreign law has the
burden of showing such law bars production.” AstraZeneca LP v. Breath Ltd., No. 08-1512 (RMB)
(AMD), 2011 WL 1421800, at *11 (D.N.J. Mar. 31, 2011) (quoting In re Air Crash at Taipei,
Taiwan on Oct. 31, 2000, 211 F.R.D. 374, 377 (C.D. Cal. 2002) (internal quotations omitted)).
“{E]ven where a party seeks to prevent disclosure of documents based on a foreign law, .. . the
United States Supreme Court expressly stated that a foreign statute does ‘not deprive an American
court of the power to order a party subject to its jurisdiction to produce evidence even though the

act of production may violate that statute.’” Id. (quoting Société Nationale, 482 U.S. at 544 n.29).

 

Rather, in this scenario, the Court employs a comity analysis set forth in the Restatement (Third)
of Foreign Relations Law § 442(1)(c) and adopted by the Supreme Court in Société Nationale to
weigh “the interests of the United States and the party seeking discovery against the foreign state’s
interest in secrecy.” Id. at *11 (citing In re Air Crash at Taipei, 211 F.R.D. at 377). The
international comity analysis requires the Court to consider five factors:

(1) the importance to the litigation of the documents or other information requested;

(2) the degree of specificity of the request; (3) whether the information originated

in the United States; (4) the availability of alternative means of securing the

information; and (5) the extent to which noncompliance with the request would

undermine important interests of the United States, or compliance with the request

would undermine important interest of the state where the information is located.

Société Nationale, 482 U.S. at 544 n.28.

 

Here, the Special Master evaluated each of these five factors in the GDPR Ruling. (ECF

No. 251 at 5-8). As to the first factor—the importance of the information requested in the instant

10
‘

litigation—“this factor weighs in favor of disclosure where the evidence is directly relevant to the
claims in the litigation.” AstraZeneca LP, 2011 WL 1421800, at *13 (citing In re Air Crash at
Taipei, 211 F.R.D. at 377). The Special Master correctly found that “the names, positions, titles,
and professional contact information of relevant current or former employees of any Defendant or
third party identified in relevant documents, data or information produced by discovery is by its
very nature directly relevant to Plaintiffs’ claims.” (ECF No. 251 at 5).

The Mercedes Defendants argue that the Special Master conflated the comity analysis’s
“importance of information” with Federal Rule of Civil Procedure 26’s broad relevance standard.
(ECF No. 263-1 at 12). The Mercedes Defendants rely on persuasive, but not binding, authority
from this District, as well as other Districts around the country that articulate varying formulations
of “importance” as a heightened standard.’ (Id. at 12-13). But the Special Master did not rely on
Rule 26’s relevance standard; the Special Master indeed applied a heightened standard by
expressly looking to whether the information sought was directly relevant and necessary to the

parties’ claims and defenses. Even where courts, particularly those within the Ninth Circuit, have

applied a different formulation of the “importance” prong, those courts have also stated that

 

3 One case cited by the Mercedes Defendants, In re: Xarelto (Rivaroxaban) Prod. Liab. Litig.,
No. MDL 2592, 2016 WL 3923873, at *14 (E.D. La. July 21, 2016), offers a succinct summary
of this observation:
Jurists evaluating the “importance” of the requested discovery to the litigation have
offered different formulations of the “importance” prong. Some circuits articulate
an exceedingly high bar. For instance, the Ninth Circuit hesitates to compel
production unless the outcome of litigation “stand[s] or fall[s] on the present
discovery order.” Courts in the District of Columbia evaluate whether the sought
materials are “absolutely essential” to the case. The Fifth Circuit has not provided
guidance regarding the degree of “importance” necessary to assuage comity
concerns under Société Nationale, but the Eastern District of Texas has used
language suggesting that the sought evidence must “be critical or compelling.”
(internal citations omitted).

 

11
“[w]here the evidence is directly relevant .. . we have found this factor to weigh in favor of
disclosure.” Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1475 (9th Cir. 1992)
(citation omitted); In re Air Crash at Taipei, 211 F.R.D. at 377 (quoting Richmark Corp., 959 F.2d
at 1475); accord AstraZeneca LP, 2011 WL 1421800, at *13 (citing In re Air Crash at Taipei, 211
F.R.D. at 377). Therefore, the Special Master properly considered the importance of the
information at issue.

The Mercedes Defendants further argue that it cannot be that all names, positions, titles,
and professional contact information in relevant documents are directly relevant to the claims and
defenses in this action. (ECF No. 263-1 at 12-13). For instance, the Mercedes Defendants point
to a scenario where “a responsive email containing marketing materials could be contained in a
100-page email chain forwarded to hundreds of employees and third parties.” (Id. at 13). Of
course, not every piece of foreign private data within a document may be relevant, but Plaintiffs
are entitled to the basic identities of individuals so that Plaintiffs can determine that relevance, or
else Plaintiffs’ ability to acquire individuals’ documents and testimony to investigate the
allegations in this matter is significantly curtailed. If the Mercedes Defendants’ posited scenario
does arise, the Court is confident that the Mercedes Defendants will designate and protect such
information as “Highly Confidential” pursuant to the appropriate Discovery Confidentiality Order
provision. Accordingly, the first factor weighs in favor of compelling production in this case.*

Under the second factor—the degree of specificity of the requests—“the Court examines

the extent to which the discovery requests will burden the party from whom production is sought[,]

 

* Furthermore, in the event there are numerous names appearing on email chains that are indeed
irrelevant, the Mercedes Defendants have the benefit of a meet and confer with Plaintiffs and the
oversight of the Special Master. Nothing herein is intended to require production of irrelevant
material.

12
as ‘generalized searches for information, disclosure of which is prohibited under foreign law, are
discouraged.’” AstraZeneca LP, 2011 WL 1421800, at *13 (citing In re Air Crash at Taipei, 211
F.R.D. at 378). Here, Plaintiffs seek to prohibit Defendants from redacting the names, positions,
titles, or professional contact information of relevant current or former employees of any
Defendant or third parties identified in relevant, responsive documents, data, or information
produced in discovery in this action. The Special Master correctly found this to be “a specific
request relating to relevant employees in relevant documents.” (ECF No. 251 at 6). The Mercedes
Defendants argue that Plaintiffs’ “seventy-plus document requests—seeking millions of pages of
emails and other documents from numerous EU citizens” are “extremely broad and will require
production of voluminous documents containing vast amounts of personal data.” (ECF No. 263-
1 at 14). The argument concerning the general scope of Plaintiffs’ document requests is misplaced.
As Plaintiffs accurately note, “[t]he GDPR Ruling does not require the production of irrelevant,
sensitive personal information; it calls for the production of business records (such as emails and
reports) in their ordinary form’—in other words, the production of unredacted documents
commonly produced in US. litigation. (ECF No. 272 at 17 (emphasis in original)). The Court
finds that the second factor also weighs in favor of compelling production in this case.

With respect to the third factor—whether the information originated in the United States—
the Court looks to whether “the documents to be disclosed and people who will produce those
documents are located in a foreign country” or in the United States. AstraZeneca LP, 2011 WL
1421800, at *13 (citing In re Air Crash at Taipei, 211 F.R.D. at 378). If the determination is a
foreign country, this factor weighs against compelling production. (Id.). The private data at issue
here is that of EU citizens. While Plaintiffs continue to assert that at least some of the documents

containing this information originated in the U.S., (ECF No. 251 at 7; ECF No. 263-1 at 14), it is

13
logical to assume, as the Special Master did, that the majority of documents to be produced from
Daimler, a German company, originated in the EU. (ECF No. 251 at 7). The third factor therefore
weighs against compelling production in this case.

As to the fourth factor—the availability of alternative means for securing the information
sought—the Court looks to whether “the information sought in discovery can easily be obtained
elsewhere.” AstraZeneca LP, 2011 WL 1421800, at *14 (citing In re Air Crash at Taipei, 211
F.R.D. at 378). Ifit can be easily obtained elsewhere, “‘there is little or no reason to require a party
to violate foreign law.” Id. The Special Master correctly concluded that there is not an alternative
means for Plaintiffs to obtain the relevant current or former employees’ names, positions, titles, or
professional contact information. (ECF No. 251 at 7). The Special Master based this conclusion
on the Mercedes Defendants’ failure to propose any workable alternative to redacting the requested
information. (ECF No. 251). In this regard, and by adopting Plaintiffs’ Discovery Privacy Order,
the Special Master rejected the Mercedes Defendants’ “layered approach” to production, which
the Mercedes Defendants argue is a viable means of Plaintiffs obtaining the foreign personal data
that is “actually necessary” to their claims. (ECF No. 263-1 at 14). Under the Mercedes
Defendants’ proposed “layered” approach, Daimler would first “produce responsive documents
and data from Germany with redactions of names and other identifiers that Daimler believes ‘in
good faith’ are protected by the GDPR.” (Id. at 4). The parties would then meet and confer on
any disputes over the propriety of redactions. (Id.). The Mercedes Defendants claim that this
“layered” approach is not only consistent with EU privacy rules but has been used in all other U.S.
diesel-emissions-related consumer class actions where protective orders have been entered. (Id.
at 14-15). Nonetheless, the parties have been briefing these same issues surrounding an

appropriate Discovery Privacy Order and the GDPR for the Special Master since July of 2019 and

14
presented their positions at oral argument before the Special Master in September of 2019.
Nothing in the record demonstrates that the Special Master did not fully consider the parties’
arguments when he declined to adopt the Mercedes Defendants’ “layered” approach and instead
adopted and entered Plaintiffs’ Discovery Privacy Order. Other than reiterating the same
arguments they made to the Special Master, the Mercedes Defendants present no evidence to this
Court, and nothing in the record otherwise reflects, that the Special Master abused his discretion
in entering the operative Discovery Privacy Order. Accordingly, the fourth factor weighs in favor
of compelling production in this case.

The fifth factor—the extent to which noncompliance with the request would undermine
important interests of the United States, or compliance with the request would undermine
important interests of the foreign state where the information is located—is the most important
factor in determining whether to compel production. AstraZeneca LP, 2011 WL 1421800, at *14
(citing In re Air Crash at Taipei, 211 F.R.D. at 378). ‘In considering such national interests, the
Court must ‘assess the interests of each nation in requiring or prohibiting disclosure, and determine
whether disclosure would affect important substantive policies or interests of either the United
States or [Germany].’” Id. (quoting Richmark Corp., 959 F.2d at 1476). Here, the Special Master
considered the Supreme Court’s acknowledgement that “[i]t is well known that the scope of
American discovery is often significantly broader than is permitted in other jurisdictions, and...
that foreign tribunals will recognize that the final decision on the evidence to be used in litigation
conducted in American courts must be made by those courts.” (ECF No. 251 at 8 (quoting Société

Nationale, 482 U.S. at 542)). The Special Master noted that the “the United States has a significant

 

interest in preserving and maintaining the integrity of the broad discovery provisions set forth in

the Federal Rules of Civil Procedure.” (Id. (quoting AstraZeneca LP, 2011 WL 1421800, at *15)).

15
The Special Master also noted that “the weight of the foreign privacy interest to be considered is
‘diminished where the court has entered a protective order preventing disclosure of the secret
information.’” (ECF No. 251 at 9 (quoting Finjan, Inc. v. Zscaler, Inc., No. 17-6946 (JST) (KAW),
2019 WL 618554, at *3 (N.D. Cal. Feb. 14, 2019))). Based on these principles and the nature of
the claims at issue—the claims that Defendants unlawfully mislead consumers into purchasing
certain “BlueTEC diesel” vehicles by misrepresenting the environmental impact of these vehicles
during on-road driving—the Special Master concluded that “[t]he United States has a strong
interest in protecting U.S. consumers and therefore allowing discovery into Defendants’ alleged
acts.” (ECF No. 251 at 8).

The Mercedes Defendants argue that the Special Master failed to properly consider the
EU’s “weighty interest in protecting its citizens’ privacy.” (ECF No. 263-1 at 15). The Mercedes
Defendants claim that a violation of the GDPR would place Daimler in legal jeopardy, threaten
severe reputational harm, and damage the morale of Daimler’s workforce. (Id.). The Mercedes
Defendants also argue that the Discovery Confidentiality Order provision is not, on its own,
sufficient to protect these “weighty interests” and does not obviate the need for redactions of
personal data. (Id.).

The Court finds these arguments unavailing. The Special Master properly weighed
national interests implicated in this matter, and found that, on balance, disclosing names, job
positions, titles, or professional contact information of relevant current or former employees
pursuant to a Discovery Confidentiality Order fairly balanced the parties’ rights under the Federal
Rules of Civil Procedure and the Mercedes Defendants’ GDPR concerns. Additionally, the Special
Master did not, as the Mercedes Defendants suggest, misconstrue or improperly rely on Finjan’s

proposition that the weight of a foreign privacy interest is diminished where a protective order is

16
in place. (ECF No. 263-1 at 10, 16). More specifically, by citing to this proposition, the Special
Master was not, as the Mercedes Defendants allude to, bypassing the GDPR’s requirements by a
protective order. (ECF No. 263-1 at 16). Similar to the court in Finjan, the Special Master found
that, on balance, the U.S. had a stronger interest in protecting its consumers than the EU did in
protecting its citizens’ private data, particularly with a Discovery Confidentiality Order provision
allowing producing parties to designate and protect foreign private data as “Highly Confidential”
information. (ECF No. 251 at 8-9); see Finjan, 2019 WL 618554, at *3. Accordingly, the fifth
factor weighs in favor of compelling production in this case.”
III. CONCLUSION

Based on the Court’s own international comity analysis, as well as an analysis of the Special
Master’s GDPR Ruling, the Court finds that the Special Master conducted a well-reasoned
international comity analysis and did not abuse his discretion by prohibiting parties from redacting
the names, positions, titles, or professional contact information of relevant current or former
employees of any Defendant or third parties identified in relevant, responsive documents, data, or
information produced in discovery in the above-captioned matter. Such information can be
designated and protected as “Highly Confidential” pursuant to the Discovery Confidentiality Order
provision. In this regard, the Special Master’s GDPR Ruling ensured that Plaintiffs obtain the
discovery they are entitled to pursuant to the Federal Rules of Civil Procedure while protecting
EU citizens’ private data. Therefore, the Court hereby AFFIRMS the Special Master’s November

4, 2019 GDPR Ruling, (ECF No. 251). The Mercedes Defendants’ appeal of the Special Master’s

 

> The Special Master also found, as an additional consideration to the fifth factor, that Defendants
failed to produce evidence that producing the information at issue here would lead to an
enforcement action against Daimler by an EU data protection supervisory authority for breach of
the GDPR. Indeed, whether an EU authority aggressively polices this type of data production in
the context of pre-trial discovery in U.S. litigation remains to be seen.

17
GDPR Ruling, (ECF No. 263), is DENIED. The Mercedes Defendants’ appeal of the Special
Master’s October 4, 2019 Order & Opinion, (ECF No. 246), is also DENIED, as this Opinion
resolves the remaining issue of whether the names of certain current and former Daimler
employees who are EU citizens should be produced subject to the Discovery Confidentiality Order
or redacted. Lastly, the Mercedes Defendants’ November 6, 2019 emergency motion for a stay of
the Special Master’s October 4, 2019 Order & Opinion, (ECF No. 249), until the Court resolved
the underlying appeal is hereby DENIED as moot. The Mercedes Defendants shall produce to
Plaintiffs unredacted discovery that was previously produced in temporarily redacted form, in

accordance with this Opinion. An Order consistent with the terms of this Opinion will follow.

   

JOSEPH A. DICKSON, U.S:

cc: Hon. Kevin McNulty, U.S.D.J.
Dennis M. Cavanaugh, U.S.D.J. (Ret.), Special Master

18
